UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): June 17, 2015 (June 16, 2015) Bimini Capital Management, Inc. (Exact name of Registrant as specified in its charter) Maryland 001-32171 72-1571637 (State or Other Jurisdiction of Incorporation or Organization) (Commission File Number) (I.R.S. Employer Identification No.) 3305 Flamingo Drive, Vero Beach, Florida 3296 (Address of principal executive offices) (Zip code) (772) 231-1400 (Registrant’s telephone number including area code) Not Applicable (Former name or former address, if changed from last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders. At the annual meeting of stockholders of Bimini Capital Management, Inc. (the “Company”) held on June 16, 2015 (the “Annual Meeting”), the stockholders voted on the following matters: (i) the election of one Class III director, and (ii) the ratification of the appointment of BDO USA, LLP as the Company’s independent registered public accounting firm for the year ending December 31, 2015.As of April 28, 2015, the record date for the Annual Meeting, there were 12,378,314 shares of common stock outstanding and entitled to vote. The full results of the matters voted on at the annual meeting of stockholders are set forth below: Proposal 1 — Election of Class III Director. Based on the results presented below, Mr. Robert J. Dwyer was elected to our Board to serve until the 2018 annual meeting of the Company’s stockholders or until his successor is elected and qualified Broker Nominee for Director For Against Abstain Non-Votes Robert J. Dwyer Proposal 2 — Ratification of Appointment of Independent Registered Public Accounting Firm. This proposal was ratified upon the following vote. For Against Abstain SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. BIMINI CAPITAL MANAGEMENT, INC Date:June 17, 2015 By: /s/ Robert E. Cauley Name: Robert E. Cauley Title: Chairman and Chief Executive Officer
